Title: From George Washington to Major Zabdiel Rogers, 21 October 1776
From: Washington, George
To: Rogers, Zabdiel



My ⟨dr⟩ Sir
October 21: 1776.

you are hereby requested to make the best Stand you can, with the Troops under your Command, against the Enemy who I am ⟨in⟩formed are advanced this Morning to ⟨M⟩aroneck and I will as soon as possible order a party to attack them in flank, of ⟨w⟩hich you will be further informed ⟨in⟩ proper time, be Cautious of Mentioning ⟨my⟩ design. I am your Most Obedient Servant

Go: Washington


be pleased to send the Enclosed by a faithfull Officer to be Communicated to All the Troops ⟨on the⟩ Road thro Connecticut.

